Citation Nr: 1129477	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Milwaukee, Wisconsin, which, in relevant part, denied service connection for a low back, bilateral hip, left knee, bilateral foot and bilateral hand disabilities.  

The RO received evidence prior to certification of the instant appeal, which concerned treatment of a right shoulder disability.  The right shoulder rating is not before the Board.  As such, the evidence is not relevant, and the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 19.37 (2010).

The Veteran reported for a hearing before the RO in February 2008.  A transcript is of record.  The Veteran requested a personal hearing before a Member of the Board at the RO in his November 2007 substantive appeal.  The Veteran failed to report for his scheduled hearing in October 2010.  He has not provided cause for that failure.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).

The issue of service connection for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's low back disability was not caused during service, has not been continuous since service and was not caused or aggravated by a service-connected disability.  

2.  The Veteran does not have a current disability of the bilateral hips.

3.  The Veteran does not have a current disability of the left knee.

4.  The Veteran's bilateral pes planus was noted at entry to service and was not aggravated by service, and is not etiologically related to service-connected right knee disability, nor is there additional disability related thereto.

5.  The Veteran does not have a current disability of the left hand.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  A bilateral hip disability was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  A left knee disability was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

4.  The Veteran's bilateral pes planus was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1135, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2010).

5.  A left hand disability was not incurred in or aggravated by active service, caused or aggravated by a service-connected disability or is present as an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to the initial adjudication of the Veteran's claims, March and April 2006 letters satisfied the duty to notify provisions for direct and presumptive service connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Thus, VA's duty to notify has been met.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2006 medical examination to obtain an opinion as to whether his low back disability was the result of his service-connected right knee disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  

The December 2006 medical examination also provided an opinion as to whether he had a bilateral hip or left knee disability as the result of the service-connected right knee disability.  The examiner concluded that the Veteran had no current disability of the bilateral hips, reporting only pain radiating from his back into his right hip.  Similarly, the examiner found no disability in the left knee.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner could not diagnose disabilities of bilateral hips or left knee.  The Veteran's VA treatment records do not show diagnoses related to the hips and left knee.  As these examinations are current, thorough and focus on the affected area, the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorder.  

No VA examination was provided for the Veteran's bilateral foot disability claim.  As will be discussed below, the Veteran's pes planus was noted at entry to service.  The Veteran has not provided any evidence, either medical or lay, to describe any worsening during service compared to pre-induction symptoms.  The Board finds that, in the absence of any reported symptoms of aggravation, a medical opinion is not necessary.  There is no evidence on which to establish a medical opinion regarding aggravation.  A VA examination is not warranted.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Additionally, the Board recognizes that during the course of the appeal the Veteran raised the theory that his pes planus was secondary to his service-connected right knee disability in a September 2007 statement.  Clearly the Veteran can only be asserting an aggravation theory of entitlement as his pes planus pre-existed his right knee disability.  In this regard, the Board notes that the Veteran only raised the theory and did not specifically describe how his right knee worsened his pes planus.  There is also no medical evidence of record regarding the same.  Thus, the record only contains the Veteran's conclusory generalized statement that his right knee disorder aggravated his pes planus.  As such, the low threshold of an 'indication' that the pes planus has an association with the right knee disorder has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Accordingly, a VA examination exploring this theory of entitlement was also not warranted.  

The Board notes that the Veteran did not include the left hand in the list of issues he wanted to appeal in his November 2007 Form 9.  The RO continued to consider the issue and certified to the Board; thus, the Board has jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Veteran was evaluated at a March 2008 VA examination for a right hand disability.  While the left hand was not the subject of the examination, comparison was made to evaluate the right hand.  No specific disorders were identified or complained of.  The Veteran's VA treatment records show repeatedly that he has reported only problems with the right hand, not the left.  The Veteran's initial claim was for "increasingly shaky" hands in February 2006.  At a February 2008 hearing at the RO, the Veteran expressly denied any shakiness in his left hand.  The evidence of record is sufficient to find that the Veteran has no disability of the left hand.  A left hand specific VA examination is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has a variety of disabilities largely secondary to service-connected right knee disability.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

a. Low Back Disability

The Veteran contends that he has a low back disability as a result of his service-connected right knee disability.  For the reasons that follow the Board concludes that service connection is not warranted.

Initially, the Board notes that the Veteran has not alleged continuity to service or nexus to an inservice event.  The medical evidence does not show complaints dating back to service or a patient history of complaints dating back to service.  The Veteran did not state that the low back disability was related to service or had been continuous since service in his submissions in support of this claim or during his testimony at the RO.  In the absence of evidence, medical or lay, relating the low back disability to an event, injury or disease during service, the Board concludes that service connection for the low back disability is not warranted on a direct basis.  See Hickson.  The Board turns to secondary service connection.

The Veteran testified in February 2008 that his low back disability was the result of his right knee.  The Veteran indicated that his legs were of unequal length and that had caused not only the low back, but right hip and left knee disabilities as well.  He reported that his legs were of unequal length which shifted his gait.  

An April 2006 VA outpatient note states the Veteran reported onset of low back pain in 2000, following a right ACL reconstruction surgery.  The Veteran was evaluated and diagnosed with low back pain.  The Veteran was referred to Podiatry for the creation of inserts for his flatfeet.  

The Veteran was seen for a December 2006 VA examination that included the low back claim.  The Veteran reported back problems beginning in 2002.  A February 2002 emergency room note in the file indicated that he had been seen after onset of back pain while lifting a box.  The Veteran was diagnosed with back pain and given medication and bedrest.  The Veteran was seen by a chiropractor from 2003 to 2004 for complaints of back and neck pain.  The Veteran reported at the exam that his low back had constant pain.  The pain increased with sitting too long and standing.  The Veteran reported sleeping on his back worsens the pain.  The Veteran reported using a back brace and increasing back pain in the past year.  The Veteran reported back pain on the right side with radiation into the right hip.  The Veteran had been in physical therapy for his right shoulder and some exercises for his back had been added.  The Veteran continued to use non-steroidal anti-inflammatory drugs for his back.  On physical examination, the Veteran stood independently and walked without evidence of gait deviation.  The Veteran had no assistive devices and got onto the examination table independently.  The Veteran had no back spasm.  His left iliac crest was lower than his right.  Range of motion was full, with no change after repetition.  Straight leg raises were negative.  The Veteran had areas of tenderness along the right sacroiliac joint extending into the right buttock.  The Veteran's leg length was compared, with the right leg half a centimeter shorter than the left.  The Veteran had no specific areas of tenderness over the hips.  The Veteran's gait was symmetrical.  He was able to walk on his toes and heels without evidence of weakness.  Neurological testing failed to reveal any weakness.  Deep tendon reflexes were equal and symmetrical.  There was no loss of sensation.  X-ray studies of the lumbar spine were obtained.  The Veteran had posterior disc space narrowing at L4-L5 and L-5-S1.  A previous MRI was reviewed.  The Veteran had mild disc and facet degenerative changes at L4-L5.  There was no central canal or foraminal stenosis or evidence of nerve root sheath compromise.  The diagnosis was mild lumbar disc disease.  The examiner indicated that the assembled records did not show that the Veteran had an altered gait at any time.  The examiner concluded that the low back disability was not at least as likely as not related to the service-connected right knee disability.  

The Board has reviewed the remaining evidence.  The Veteran was seen in February 2002 at an emergency room for back pain following lifting a box.  The pain was considered acute at that time and related to lifting a box.  The records of a chiropractor were obtained for the claim.  These records from 2004 do not indicate that the Veteran's low back pain was in any way related to any other disorders, including the right knee.  

With respect to the Veteran's contentions that he has a low back disability as a result of his service-connected right knee disability, the Board observes that lay evidence can be competent and sufficient to establish the elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to the cause or etiology of his back disorder as this issue involves a medically complex matter.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Indeed, the Veteran's theory is based on the presence of an altered gait but the medical examinations show that an altered gait is not in fact present.  

The Board retains the discretion to make credibility and competency determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, the Veteran's statements amount to a post hoc argument: he has right knee disability which shifted his gait and his low back pain started after several years of living with the disability.  The Veteran is competent and credible to report his symptoms and their timing.  The December 2006 VA examiner, however, found that the medical examinations over the years since the Veteran left the service did not reveal any significant gait asymmetry and there was no evidence of the gait deviation or significant leg length discrepancy on the current examination.  The VA examiner noted that therefore based on the foregoing information, it was less likely than not that the Veteran's current low back disorder was caused by or aggravated by his right knee service-connected condition.  The Board notes that the December 2006 examiner provided a thorough assessment of the Veteran's background, listened to the Veteran's account of his symptoms, identified a factor not present in either the physical examination conducted that day or continuously reflected on other examinations of record and concluded that the relationship was not at least as likely as not.  The examiner searched for an altered gait as a nexus between the right knee and low back disability.  Without that nexus, the examiner considered the relationship not at least as likely as not.  The Board finds that the examiner's opinion outweighs the Veteran's lay statements.  The Veteran argued that his gait was shifted, but no chronic shift has been identified.  Consistent with the VA examiner's findings, while the January 1998 VA examination identified an antalgic gait short on the right lower extremity, thereafter over the course of an extensive period of time the Veteran's gait was noted as normal on VA examination in April 2000 and December 2006.  Thus, as found by the VA examiner, the Veteran does not actually suffer from a chronic significant gait asymmetry.  The Veteran has undergone several surgeries for the right knee, from which the Veteran returns to an ordinary gait.  While the Veteran may subjectively feel a shift in his gait, none is objectively demonstrated on the record.  The Board finds that the examiner's medical opinion is more probative in relying on the Veteran's actual condition.  Moreover, the VA examiner's opinion outweighs testimony from the Veteran at the RO hearing that he was told by a physician that "it could be a possibility" that his low back disability was secondary to his right knee disability.  As noted above, the VA examiner's opinion is based on knowledge of the relevant facts of the Veteran's case and supported by data and rationale.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's low back disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Bilateral Hip Disability

The Veteran contends that he has bilateral hip disabilities as a result of his service-connected right knee disability.  

The Veteran was evaluated at a December 2006 VA examination for joints.  The Veteran reported his complaints.  The Veteran was complaining of pain that radiated from his back into his hips.  The examiner conducted a complete examination.  The examiner concluded that no diagnosable disability of the hips existed.  The Veteran's VA treatment records do not show complaints, treatment or diagnosis of a hip disorder.  The private medical records obtained in support of the Veteran's claims do not show complaints, treatment or diagnosis of a hip disorder.

The Veteran testified at a February 2008 hearing at the RO.  At that time, the Veteran reported that his hips were not square due to his service-connected right femur and right knee disabilities.  He reported that his legs were of unequal length which shifted his gait.  As a result, the Veteran reported that he had pain in his right hip.  The Veteran presented no evidence as to a disability of the left hip.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board cannot accept the Veteran's complaints of pain radiating into his hips as evidence of a current disability.  In light of a VA examination directly on point which did not identify any disability beyond complaints of pain in the right hip, the Board finds that the Veteran does not have a disability of either hip.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, because the evidence shows that the Veteran does not currently have any diagnosed bilateral hip disability, Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists). 

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hip claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



c. Left Knee Disability

The Veteran contends that he has a left knee disability as a result of his service-connected right knee disability.  

The Veteran was evaluated at a December 2006 VA examination for joints.  The Veteran reported his complaints.  The Veteran was complaining of pain due to walking abnormally due to his right knee disability.  The examiner conducted a complete examination.  Radiographic studies were reviewed.  The examiner concluded that no diagnosable disability of the left knee existed.  The Veteran's VA treatment records do not reveal complaints, treatment or diagnosis of a left knee disorder.  The Veteran has been seen repeatedly for right knee complaints instead.  

The Veteran testified at a February 2008 hearing at the RO.  He reported that his legs were of unequal length which shifted his gait.  He provided no other specific testimony.  

As discussed above, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez.  Thus, the Board cannot accept the Veteran's complaints of pain in his left knee as evidence of a current disability.  The remaining evidence does not support the presence of a complaint other than pain in the left knee.  The Board finds that the Veteran does not have a current disability of the left knee.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich.  Thus, because the evidence shows that the Veteran does not currently have any diagnosed bilateral left knee disability, Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin.

As such, the Board finds that the preponderance of the evidence is against the Veteran's left knee claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d. Bilateral Foot Disability

The Veteran contends that he has pes planus that was worsened by active service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.

The Veteran had an enlistment examination in December 1988, the month prior to entering service.  The Veteran was noted to have mild pes planus on clinical examination.  Thus, the Veteran's disorder was noted at entrance to service and the presumption of soundness does not attach.  The Veteran shall be considered to have had pes planus condition prior to service.  The Veteran cannot bring a claim for service connection for causation of his pes planus, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Veteran testified at a February 2008 hearing at the RO.  The Veteran reported that the flatfeet nearly kept him out of the military.  The Veteran testified that he did not go to sick call for his feet while in service.  The Veteran reported that his feet got sore during service.  The Veteran indicated that he had weak ankles and had never found a shoe that ever gave him support around his ankle and the bottom of his foot.  He stated that he knew "that [the basic training boots] probably weren't good" for his pes planus.  The Veteran indicated that he did not know that he could have gotten inserts for his shoes. The Veteran reported initial treatment for his feet in 2006 when he went to VA and orthotic inserts were made.  The Veteran did not indicate that any medical professional had ever indicated that his pes planus may have been worsened by service.  The Veteran stated that he thought his feet affected his hip and lower back.  He reported some improvement since receiving the inserts.  

The Veteran's VA treatment records show that he reported to the podiatry service in May 2006.  Bilateral pes planus with posterior tibial tendonitis and abnormal pronation was found on physical examination.  The Veteran was prescribed orthotic inserts.  During a December 2006 VA examination, the Veteran reported that the inserts had relieved his foot and back pain.

In this case, the Veteran has not carried his burden of showing his pes planus disorder was aggravated by service.  There is no evidence that the Veteran's condition worsened while inservice or that his present condition has progressed beyond the natural course of the disability as the result of such service.  Importantly, the Veteran did not state how his feet had become worse during service, merely that they were "sore" during service.  This is not sufficient evidence of an increase in severity of the disability.  The Veteran conjectured that the boots assigned in service were not good for his feet but there is no lay observation of symptoms to accompany that statement.  There is no comparison to the pre-induction state of his feet or the symptomatology that may have been present at that time.  The Veteran has not provided an account of his symptoms since service either, preventing a meaningful evaluation of whether his feet have worsened since separation in 1993 beyond the natural course of the disability.  The remaining record is sparse, supporting the Veteran's account of seeking treatment in 2006, but otherwise not addressing the condition of the Veteran's pes planus before or during service or considering whether the pes planus was aggravated by service.  In light of the foregoing, the Board finds that the Veteran's pes planus was not aggravated by service.  Service connection must be denied on an inservice aggravation basis.  See Wagner.  In addition, there is no competent evidence that shows that the Veteran's pes planus was aggravated by the right knee disability.  The Veteran is not competent to provide such a nexus as the relationship is medically complex in nature.  Thus, service connection is not warranted on a secondary basis as well.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral foot disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

e. Left Hand Disability

The Veteran filed his bilateral hand claim in February 2006.  The Veteran stated that his hands had become "increasingly shaky" over the last few years.  The Veteran has also argued that this may be due to an undiagnosed illness associated with his service in Southwest Asia during the Persian Gulf War.

The Veteran's VA treatment records show different reports.  The Veteran was evaluated in December 2004 for the complaint of shaky hands.  The Veteran reported the onset of the problem seven to eight years prior and only in the right hand.  The Veteran was evaluated and given a diagnosis of carpal tunnel syndrome in the right hand only.  

The Veteran testified at a February 2008 hearing at the RO.  At that time, he denied having shakiness in the left hand.  

A March 2008 VA examination report indicates that the Veteran has disorders only in the right hand.  The Veteran reported that he was claiming a right upper extremity peripheral nerve and right hand joint condition at the exam.  The Veteran claimed that he had a right shoulder condition that made him predisposed to have a peripheral nerve condition that he alleged to cause tremors and numbness.  The Veteran claimed that his pain and problems in his right hand began in 2006 and denied any trauma directly to the right hand before, during or after military service.  The Veteran reported that he has had increasing "shakiness" in his right hand only.  The Veteran also reported a sensation of swelling of the fingers, though he could not confirm such swelling visually.  The Veteran reported that the right hand problems are limiting him greatly as he was working as a graphic designer.  The Veteran blamed the problem for his current unemployment.  On physical examination, the Veteran had pain located along the dorsum and plantar aspect of the right wrist and into the first web space between the thumb and index finger.  He described the pain as aching and sharp during exacerbations.  The Veteran reported that it was aggravated by repetitive movements, such as typing.  The Veteran also reported some right thumb popping with abduction of the thumb, which he demonstrated.  The Veteran's treatments have included injection to the right wrist.  The Veteran reported that the injection provided a couple of weeks relief.  The Veteran reported that he had had three EMGs done, with the last one not showing any signs of a cervical radiculopathy or carpal tunnel syndrome.  The Veteran was provided a physical examination including complete range of motion testing and neurological testing.  The Veteran had x-ray studies which were reviewed.  There were no reports of problems in the left hand.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, because the evidence shows that the Veteran does not currently have any diagnosed left hand disability, Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a left hand disability is denied.


REMAND

The Board must remand the right hand disability claim for further development.

The Veteran claims to have a right hand disability as a result of his service-connected right shoulder disability or as a result of an undiagnosed illness.  The Veteran was sent for a March 2008 VA examination for the right hand.  This examination report identified three disorders related to the right hand, mild degenerative changes of the radiocarpal joint with sclerosis at the distal radius, right median nerve mononeuropathy and a tremor of the right hand.  The etiology of the tremor was unclear.  The examiner indicated that the problems were not at least as likely as not related to military service or to his service-connected right shoulder disability.  No rationale was provided.  This examination is therefore inadequate on its face.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board remands for an opinion with rationale regarding the etiology of the mild degenerative changes of the radiocarpal joint with sclerosis at the distal radius, right median nerve mononeuropathy and a tremor of the right hand, whether directly caused or aggravated by service, by a service-connected right shoulder disability or by an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he has a right hand disability as a result of service or a service-connected right shoulder disability.  For every identified disability of the right hand, the examiner is instructed to provide opinions with rationale as to (1) whether the Veteran's right hand disability is at least as likely as not the result of service to include as due to an undiagnosed illness and as to (2) whether the Veteran's right hand disability is at least as likely as not (i.) caused or (ii.) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected right shoulder disability.

The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Any opinion should be supported by a clear rationale consistent with the evidence of record.  By "a clear rationale," the Board means that a connected series of statements intended to establish a proposition, e.g., reference to a medical principle, comparison to the particular facts of the Veteran's case and a logical deduction resulting in the opinion, should be recorded by the examiner.  The claims folder must be reviewed in conjunction with this inquiry.  The examiner should indicate that such review was performed in the opinion.

2.  Then, the RO should readjudicate the right hand disability claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


